                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 1 of 9



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    BRENDA MARTINEZ,                                     Case No. 2:20-CV-618 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is defendants Las Vegas Metropolitan Police Department
               14
                      (“LVMPD”), Joseph Lombardo (“Sheriff Lombardo”), Padilla Mills (“Officer Mills”) and
               15
                      Francisco Rivera’s (“Officer Rivera”) (collectively, “the LVMPD defendants”) motion to
               16
                      dismiss. (ECF No. 4). Plaintiff Brenda Martinez (“Martinez”) filed a response (ECF No. 12), to
               17
                      which the LVMPD defendants replied (ECF No. 15).
               18
                      I.     Background
               19
                             This case involves claims under 42 U.S.C. § 1983 for alleged violations of Junior David
               20
                      Lopez’s (“Lopez”) Fourth and Fourteenth Amendment rights. (ECF No. 1 at 7–8). Martinez
               21
                      also asserts a Monell claim under 42 U.S.C. § 1983 as well as claims for negligence, assault, and
               22
                      battery under Nevada law. Id. at 8–14.
               23
                             During the early morning hours of April 6, 2018, Lopez was pulled over by Officer Mills
               24
                      and Officer Rivera. (ECF No. 4 at 3). Lopez was driving erratically, and Officer Mills and
               25
                      Officer Rivera suspected that he might be intoxicated. Id. After coming to a stop, Lopez opened
               26
                      his vehicle door and tossed a handgun out of the vehicle. (ECF No. 1 at 4). Lopez exited the
               27
                      vehicle and knelt on the ground with his hands in the air. Id. Officer Mills and Officer Rivera
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 2 of 9



                1     directed Lopez to stay away from the handgun. (ECF No. 4 at 3).               Lopez reached in the
                2     direction of the handgun, at which point Officer Mills and Officer Rivera shot Lopez. (ECF Nos.
                3     1 at 5; 4 at 3–4). Lopez was struck twice in the upper body and collapsed. Id. Several minutes
                4     later, Lopez rolled back towards his handgun while reaching his hand out towards it. (ECF No. 4
                5     at 4). Officer Mills fired at Lopez again, striking him in his upper body. (ECF No. 1 at 30; ECF
                6     No. 4 at 4). Lopez died from his gunshot wounds. (ECF No. 4 at 4).
                7     II.    Legal Standard
                8            A court may dismiss a complaint for “failure to state a claim upon which relief can be
                9     granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              10      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              11      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              12      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of
              13      the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
              14      omitted).
              15             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              16      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              17      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              18      omitted).
              19             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              20      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              21      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              22      truth. Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by
              23      conclusory statements, do not suffice. Id. at 678.
              24             Second, the court must consider whether the factual allegations in the complaint allege a
              25      plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              26      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for
              27      the alleged misconduct. Id. at 678.
              28

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 3 of 9



                1            Where the complaint does not permit the court to infer more than the mere possibility of
                2     misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.”
                3     Id. (internal quotation marks omitted). When the allegations in a complaint have not crossed the
                4     line from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at
                5     570.
                6            The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                7     1202, 1216 (9th Cir. 2011). The Starr court stated, in relevant part:
                8                    First, to be entitled to the presumption of truth, allegations in a
                                     complaint or counterclaim may not simply recite the elements of a
                9                    cause of action, but must contain sufficient allegations of
                                     underlying facts to give fair notice and to enable the opposing
              10                     party to defend itself effectively. Second, the factual allegations
                                     that are taken as true must plausibly suggest an entitlement to
              11                     relief, such that it is not unfair to require the opposing party to be
                                     subjected to the expense of discovery and continued litigation.
              12
              13      Id.
              14      III.   Discussion
              15             As an initial matter, Martinez agrees to voluntary dismiss the negligence claims against
              16      LVMPD and Sheriff Lombardo. (ECF No. 12 at 22). Martinez does not oppose dismissal of
              17      claims against Sheriff Lombardo in his official capacity while retaining claims against him in his
              18      individual capacity. Id. Thus, Martinez’s remaining claims are a § 1983 excessive use of force
              19      claim, a § 1983 familial relationship claim, a Monell claim, and Nevada state law assault, battery,
              20      and negligence claims. (ECF No. 15 at 4–15). LVMPD moves to dismiss all claims except for
              21      the state law negligence claim. (ECF No. 15 at 15).
              22             A. Excessive Force and Interference with Familial Relations Claims
              23             When a plaintiff brings a claim under 42 U.S.C. § 1983, government officials sued in
              24      their individual capacities may raise the affirmative defense of qualified immunity. See Spoklie
              25      v. Montana, 411 F.3d 1051, 1060 (9th Cir. 2005). “Qualified immunity balances two important
              26      interests⎯the need to hold public officials accountable when they exercise power irresponsibly
              27      and the need to shield officials from harassment, distraction, and liability when they perform
              28      their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). Indeed, “[q]ualified

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 4 of 9



                1     immunity attaches when an official’s conduct ‘does not violate clearly established statutory or
                2     constitutional rights of which a reasonable person would have known.’” White v. Pauly, 137 S.
                3     Ct. 548, 551 (2017) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).
                4            The doctrine protects government officials performing discretionary functions from
                5     liability for civil damages as long as their conduct does not violate “clearly established statutory
                6     or constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,
                7     457 U.S. 800, 818 (1982). “The principles of qualified immunity shield an officer from personal
                8     liability when an officer reasonably believes that his or her conduct complies with the law.”
                9     Pearson, 555 U.S. at 244. Qualified immunity may apply even if the defendant makes a mistake
              10      of law or acts based upon a mistake of fact. Id. at 231.
              11             Deciding whether an officer is entitled to qualified immunity is a two-step inquiry. Id. at
              12      232. First, the court assesses whether the plaintiff has alleged or shown a violation of a
              13      constitutional right.   Id. Second, the court decides whether the right at issue was clearly
              14      established at the time of the defendant’s alleged misconduct. Id. The Supreme Court has
              15      instructed that district judges may use their discretion when deciding which qualified immunity
              16      prong to address first, based upon the circumstances of the case at issue. See id. at 236.
              17             The second prong of the qualified immunity test requires a court to determine whether the
              18      right plaintiff claims was violated was “clearly established.” See id. “[T]he right the official is
              19      alleged to have violated must have been ‘clearly established’ in a more particularized, and hence
              20      more relevant, sense: [t]he contours of the right must be sufficiently clear that a reasonable
              21      official would understand that what he is doing violates that right.” Saucier v. Katz, 533 U.S.
              22      194, 202 (2001) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The dispositive
              23      question is “whether it would be clear to a reasonable officer that his conduct was unlawful in
              24      the situation he confronted.” Id.
              25             Further, “clearly established law” may “not be defined ‘at a high level of generality.’”
              26      White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 742
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 5 of 9



                1     (2011)).1 Indeed, “[w]ithout that ‘fair notice,’ an officer is entitled to qualified immunity.” City
                2     & Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765, 1777 (2015).
                3            To be clear, “[w]here the defendant raises the affirmative defense of qualified immunity,
                4     the initial burden is upon the plaintiff to show that the rights were clearly established, after which
                5     the defendant bears the burden of proving that his conduct was reasonable.” Shoshone-Bannock
                6     Tribes v. Fish & Game Comm’n, Idaho, 42 F.3d 1278, 1285 (9th Cir. 1994) (citing Romero v.
                7     Kitsap Cty., 931 F.2d 624, 627 (9th Cir. 1991)).
                8            In the present case, the LVMPD defendants have asserted qualified immunity regarding
                9     the excessive force claims against Officer Mills and Officer Rivera. (ECF No. 4 at 6–16). Under
              10      the second prong of the qualified immunity analysis, Martinez must demonstrate that the rights
              11      Officer Mills and Rivera purportedly violated were “clearly established.”             See Shoshone-
              12      Bannock Tribes, 42 F.3d at 1285 (citing Romero, 931 F.2d at 627). Martinez is not required to
              13      provide “a case directly on point, but existing precedent must have placed the statutory or
              14      constitutional question beyond debate.” Mullenix, 136 S. Ct. at 308 (citing al–Kidd, 563 U.S.
              15      731 at 741).
              16             Martinez argues that Shafer v. Cty. of Santa Barbara clearly establishes that the use of
              17      deadly force is unreasonable in Lopez’s situation. (ECF No. 12 at 16–17). However, a close
              18      reading of Shafer reveals that the crux of the question in that case is whether it was clearly
              19      established law that “an officer cannot progressively increase his use of force from verbal
              20      commands, to an arm grab, and then a leg sweep maneuver when a misdemeanant refuses to
              21      comply with the officer’s orders and resists, obstructs, or delays the officer in his lawful
              22      performance of duties.” Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1113 (9th Cir. 2017).
              23             Lopez’s situation is not analogous to Shafer’s, as Shafer was armed only with water
              24      balloons.   See id.   While irritating, water balloons do not pose a realistic threat to a law
              25      enforcement officer in a manner analogous to a handgun. Shafer speaks to the use of force to
              26      compel a suspect’s behavior or prevent obstruction to the lawful performance of duties. See id.
              27
                             1
                                The Court explicitly noted in al-Kidd that it “ha[d] repeatedly told courts—and the
              28      Ninth Circuit in particular—not to define clearly established law at a high level of generality.”
                      563 U.S. 731, 742 (2011) (citation omitted).
James C. Mahan
U.S. District Judge                                                   -5-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 6 of 9



                1     Since the crux of the present case involves the use of force in response to a perceived threat, the
                2     court is not persuaded that Shafer satisfies the second prong of the qualified immunity analysis.
                3     As Martinez fails to demonstrate that the LVMPD defendants’ actions violated clearly
                4     established law, the LVMPD defendants are entitled to qualified immunity on both the Fourth
                5     and Fourteenth Amendment claims. Accordingly, the court dismisses Martinez’s foregoing
                6     § 1983 claims.
                7            B. Monell Claim
                8            The principal framework governing municipal liability in § 1983 actions against
                9     municipalities was established in Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). Under
              10      Monell, municipal liability must be based upon the enforcement of a municipal policy or custom,
              11      not upon the mere employment of a constitutional tortfeasor. Id. at 691. Therefore, in order for
              12      liability to attach, four conditions must be satisfied: “(1) that [the plaintiff] possessed a
              13      constitutional right of which he was deprived; (2) that the municipality had a policy; (3) that this
              14      policy ‘amounts to deliberate indifference’ to the plaintiff’s constitutional right; and (4) that the
              15      policy is the ‘moving force behind the constitutional violation.’” Van Ort v. Estate of Stanewich,
              16      92 F.3d 831, 835 (9th Cir. 1996).
              17             “To prevent municipal liability . . . from collapsing into respondeat superior liability,”
              18      federal courts must apply “rigorous standards of culpability and causation” in order to “ensure
              19      that the municipality is not held liable solely for the actions of its employees.” Board of Cnty.
              20      Comm. of Bryan City v. Brown, 520 U.S. 397, 405, 410 (1997). Thus, a municipality will only
              21      be liable when the “execution of a government’s policy or custom . . . inflicts the injury . . . .”
              22      Monell, 463 U.S. at 694. Indeed, “[o]nly if a plaintiff shows that his injury resulted from a
              23      ‘permanent and well-settled’ practice may liability attach for injury resulting from a local
              24      government custom.” Id. (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988)
              25      (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 168 (1970))).
              26             In order to show a policy, the plaintiff must identify “a deliberate choice to follow a
              27      course of action . . . made from among various alternatives by the official or officials responsible
              28      for establishing final policy with respect to the subject matter in question.” Fairley v. Luman,

James C. Mahan
U.S. District Judge                                                   -6-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 7 of 9



                1     281 F.3d 913, 918 (9th Cir. 2002) (quoting Oviatt v. Pearce, 954 F.2d 1470, 1477 (9th Cir.
                2     1992)) (internal quotation marks omitted). Moreover, the alleged specific municipal policy must
                3     be specific in order to sustain plaintiff’s § 1983 claim. See, e.g., Oklahoma City v. Tuttle, 471
                4     U.S. 808, 823 (1985) (“[O]bviously, if one retreats far enough from a constitutional violation
                5     some municipal ‘policy’ can be identified behind almost any such harm [(unreasonable use of
                6     force)] inflicted by a municipal official”).
                7            It is well settled in the Ninth Circuit that a plaintiff generally cannot establish a de facto
                8     policy with a single constitutional violation. See, e.g., Christie v. Iopa, 176 F.3d 1231, 1235 (9th
                9     Cir. 1999). Instead, a plaintiff’s theory must be founded upon practices of “sufficient duration,
              10      frequency and consistency that the conduct has become a traditional method of carrying out
              11      policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996); see also McDade v. West, 223 F.3d
              12      1135 (9th Cir. 2000). “[I]solated or sporadic incidents” are insufficient to enable municipal
              13      liability. Trevino, 99 F.3d at 918.
              14             Like municipalities, “supervisory officials are not liable for actions of subordinates on
              15      any theory of vicarious liability.” Hansen v. Black, 885 F.2d 642, 645–46 (9th Cir. 1989) (citing
              16      Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)). In order to hold supervisors liable
              17      under § 1983, there must exist “either (1) his or her personal involvement in the constitutional
              18      deprivation, or (2) a sufficient causal connection between the supervisor's wrongful conduct and
              19      the constitutional violation.” Id. at 646.
              20             Martinez’s initial complaint and response to defendants’ motion do not address the issue
              21      of supervisor liability or Monell liability outside of the claim that the actions of Officer Mills,
              22      Officer Rivera, and other LVMPD personnel were “approved, tolerated, and/or ratified by
              23      policy-making officials of LVMPD.” (ECF No. 1 at 9). As Martinez has not pleaded any further
              24      facts to suggest that the LVMPD defendants’ actions during and leading up to Lopez’s traffic
              25      stop are the result of a specific policy or custom, her Monell claim against the LVMPD
              26      defendants fails. Thus, the court dismisses Martinez’s Monell claim.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -7-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 8 of 9



                1            C. State Law Claims
                2            This court may exercise jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.
                3     However, § 1367(c) also authorizes the court to “decline to exercise supplemental jurisdiction
                4     over a claim” in one of four circumstances:
                5                    (1) the claim raises a novel or complex issue of State law,
                6                    (2) the claim substantially predominates over the claim or claims
                                     over which the district court has original jurisdiction,
                7
                                     (3) the district court has dismissed all claims over which it has
                8                    original jurisdiction, or
                9                    (4) in exceptional circumstances, there are other compelling
                                     reasons for declining jurisdiction.
              10
              11      Id.
              12             Martinez’s remaining claims are state law assault, battery, and negligence claims. In
              13      order to bring these claims before the court, Martinez “invoke[d] the supplemental jurisdiction of
              14      this [c]ourt under 28 U.S.C. § 1367(a) to hear and adjudicate state law claims.” (ECF No. 1 at
              15      5). However, Martinez’s federal claims have been dismissed. Thus, the court declines to
              16      exercise supplemental jurisdiction over the state law claim. 28 U.S.C. § 1367(c)(3).
              17             Accordingly, Martinez’s third and fourth causes of action are dismissed sua sponte.
              18             D. Dismissal Without Prejudice
              19             “As a general rule, ‘dismissal without leave to amend is improper unless it is clear, upon
              20      de novo review, that the complaint could not be saved by any amendment.’” Sonoma Cty. Ass’n
              21      of Retired Employees v. Sonoma Cnty., 708 F.3d 1109, 1118 (9th Cir. 2013) (quoting Polich v.
              22      Burlington Northern, Inc., 942 F.2d 1467, 1472 (9th Cir. 1991)) (brackets omitted). Martinez’s
              23      complaint is deficient, but such deficiency may be cured by amendment. Thus, the court
              24      dismisses her claims without prejudice.
              25      IV.    Conclusion
              26             Accordingly,
              27             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the LVMPD defendants’
              28      motion to dismiss (ECF No. 4) be, and the same hereby is, GRANTED.

James C. Mahan
U.S. District Judge                                                  -8-
                      Case 2:20-cv-00618-JCM-NJK Document 21 Filed 07/29/20 Page 9 of 9



                1            IT IS FURTHER ORDERED that Martinez’s first and second causes of action be, and
                2     the same hereby are, DISMISSED without prejudice.
                3            IT IS FURTHER ORDERED that Martinez’s third and fourth causes of action be, and the
                4     same hereby are DISMISSED without prejudice, sua sponte for lack of jurisdiction.
                5            The clerk is instructed to enter judgment and close the case accordingly.
                6            DATED July 29, 2020.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -9-
